Citation Nr: 0428426	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
multiple stress fracture of the left foot with plantar 
fasciitis, rated as 10 percent disabling.

2.  Entitlement to an increased rating for multiple stress 
fractures of the right foot with plantar fasciitis, rated as 
10 percent disabling.

3.  Entitlement to an increased rating for sinusitis, rated 
as 10 percent disabling.

4.  Entitlement to an increased rating for gastroesophageal 
reflux disorder, rated as 10 percent disabling.

5.  Entitlement to an increased rating for major depression, 
rated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
residuals of a right ankle fracture.

7.  Entitlement to an increased (compensable) rating for left 
ovarian cyst.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1993 to February 
1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied increased ratings for residuals of 
multiple stress fracture of the left foot with plantar 
fasciitis, multiple stress fractures of the right foot with 
plantar fasciitis, sinusitis, gastroesophageal reflux 
disorder, major depression, residuals of a right ankle 
fracture, left ovarian cyst, and which denied TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran obtained representation from a private attorney 
who she believed was affiliated with the Disabled American 
Veterans.  As of July 28, 2003, VA revoked the attorney's 
authority to represent VA claimants.  In a December 2003 
letter, the veteran was notified of such.  She had a VA Form 
21-22 on file which indicated that Disabled American Veterans 
was her representative.  Thus, an informal hearing 
presentation was prepared by a representative from this 
organization in Washington, D.C.  

In a January 2004 letter, the veteran informed VA that she 
was confused about the revocation of her representative and 
that she wanted to add information to her claim.  She stated 
that she spoke with a local representation from Disabled 
American Veterans and did want that organization to represent 
her.  

The Board finds that the veteran should be provided the 
opportunity to have a meaningful discussion of her case with 
her local representative.  She stated that her former 
representative was not forthcoming with her regarding the 
issues on appeal and was curt in their contacts.  The Board 
realizes that this is an unusual circumstance and wants the 
veteran to have every opportunity to prepare and support her 
claim.  In addition, there are procedural deficiencies in 
this case.  

The veteran was sent a letter with regard to the directives 
of the Veterans Claims Assistance Act (VCAA) in February 
2002.  However, this letter only informed her of the evidence 
she needed to establish entitlement to TDIU.  Accordingly, 
the agency of original jurisdiction (AOJ) should undertake 
the appropriate actions to ensure that the directives of VCAA 
have been followed as to the increased rating issues.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (invalidated, in part, the 
Board's regulatory development authority).  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, she must submit that 
evidence to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting her 
positions as to the issues on appeal, she 
must submit that evidence to the AOJ.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004).  
The issues addressed are the increased rating 
issues.  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.


If upon completion of the above action, the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


